UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-51097




                            JOE A. PUTNAM

                                              Plaintiff - Appellant


                                VERSUS


                HARLANDALE INDEPENDENT SCHOOL DISTRICT


                                               Defendant - Appellee



             Appeal from the United States District Court
            For the Western District of Texas, San Antonio
                             SA-00-CV-1068

                          November 21, 2002


Before DAVIS, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the argument of

counsel and briefs of the parties, we are satisfied that the

district court correctly granted summary judgment in favor of

appellee.

      On Putnam’s breach of contract claim, based on the failure of

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the appellee to give him a pre-termination hearing,    the district

court correctly concluded that Putnam failed to show that he made

a timely request for a hearing as required by state law. See

§21.253 Texas Education Code.   On Putnam’s §1983 claims for due

process violations, based on the state’s failure to give Putnam a

pre-deprivation hearing and a name clearing hearing,   the district

court also correctly concluded that these claims are time barred

under the Texas two year statute of limitations.

     AFFIRMED.




                                2